Citation Nr: 0501184	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  95-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
defective hearing, on either a schedular or extraschedular 
basis, during the period from March 7, 1994, to December 2, 
1998.

2.  Entitlement to a current evaluation in excess of 10 
percent, on either a schedular or extraschedular basis, for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1954 to August 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of a United States Court of Appeals for 
Veterans Claims (Court) opinion dated January 7, 2003, which 
vacated a June 2001 Board decision and remanded the case for 
additional development.  In August 2003, the Board remanded 
the case to the RO for this requested development.

The appeal initially arose from an October 1994 rating 
decision by the San Diego, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which established 
service connection for bilateral hearing loss and assigned a 
0 percent rating effective from March 7, 1994.  The Board 
denied the veteran's appeal for an increased (compensable) 
rating in August 1997.  The Court in an August 1998 order 
vacated that Board decision and remanded the case for 
consideration of entitlement to an extraschedular rating.  In 
a May 2000 rating decision the RO granted entitlement to an 
increased 10 percent rating for bilateral hearing loss 
effective from December 2, 1998.  

The Board notes that in April 1995 the veteran requested a 
personal hearing before a representative of the Board; 
however, in correspondence dated July 18, 1995, the veteran 
withdrew his request for a Travel Board hearing.  The record 
shows that on July 24, 1997, the RO received correspondence 
from the veteran requesting a Board hearing in Washington, 
DC.  In correspondence dated stamped July 25, 1997, 
apparently issued prior to the veteran's July 24, 1997, 
letter having been associated with his claims file, the RO 
notified the veteran that his case had been certified to the 
Board.  He was also informed that any new request for a 
hearing should be mailed directly to the Board.  The veteran 
did not submit an additional request for a personal hearing 
directly to the Board and his July 24, 1997, correspondence 
was apparently not included in the appellate record at the 
time of the August 1997 Board decision.  His request for a 
hearing was not addressed in documents associated with the 
Court's August 1998 order to vacate the August 1997 Board 
decision.

In correspondence dated December 1, 1998, the veteran's 
attorney requested the case be remanded to allow additional 
evidence to be provided at a "VA Regional Office hearing."  
It is unclear if this correspondence was included in the 
appellate record at the time of a January 1999 Board remand, 
but the hearing request was not addressed in the Board's 
development instructions to the RO.  There is no evidence 
indicating that the veteran's requests for personal hearings 
were addressed by either the Board or the RO and there is no 
statement from the veteran explicitly withdrawing these 
requests.  The Board finds, however, that the veteran's 
June 2003 and November 2004 statements expressing that he had 
no additional evidence to submit in support of his claims may 
be construed as a withdrawal of his hearing requests.  The 
Board further finds, in light of the veteran's statements 
expressing dissatisfaction with the amount of time his claim 
has been on appeal and the fact that he has not asserted any 
desire for a personal hearing since December 1998, that 
additional action to clarify his hearing requests would only 
cause delay in the final appellate determination of this 
case.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  During the period from March 7, 1994, to December 2, 
1998, the veteran exhibited no more than Level I hearing in 
his service-connected right ear, and Level VI hearing in his 
service-connected left ear.

3.  The veteran currently exhibits Level IV hearing in both 
his right and left ears.

4.  At no time has the veteran's service-connected hearing 
loss been shown to produce an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization sufficient to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  A compensable evaluation for bilateral defective hearing, 
on either a schedular or extraschedular basis, during the 
period from March 7, 1994, to December 2, 1998, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.85, 4.87, Diagnostic Code 6100 (effective 
before June 10, 1999).

2.  A current evaluation in excess of 10 percent for 
bilateral defective hearing, on either a schedular or 
extraschedular basis, is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.87, Diagnostic 
Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claims by correspondence 
dated in September 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in September 2004 was not 
given prior to the first agency or original jurisdiction (AOJ 
or RO) adjudication of the claims, the notice was provided by 
the AOJ prior to the transfer of the veteran's case to the 
Board.  The issues on appeal were re-adjudicated and a 
supplemental statement of the case was provided to the 
veteran in December 2004.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  The veteran has indicated he has no additional 
evidence to submit in support of his claims.  Therefore, the 
Board finds further attempts to obtain additional evidence 
would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in July 1994, May 1995, 
September 1995, and March 1999.  The available medical 
evidence is sufficient for adequate determinations of the 
issues on appeal.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Factual Background

The veteran's application for compensation for hearing loss 
was received by VA on March 7, 1994.

VA audiometric examination in July 1994 revealed pure tone 
air conduction threshold levels for the frequencies 1,000 
Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 Hertz in the 
veteran's right ear of 10 decibels, 30 decibels, 60 decibels, 
and 60 decibels, respectively, for a pure tone average of 40 
decibels, with speech discrimination ability of 98 percent.  
Pure tone air conduction threshold levels for those same four 
frequencies in the veteran's left ear were 25 decibels, 65 
decibels, 75 decibels, and 70 decibels, respectively, for a 
pure tone average of 59 decibels, with speech discrimination 
ability of 84 percent.  The pertinent diagnosis noted was 
mild to moderate mid and high frequency hearing loss in the 
right ear, with a moderate to severe mid and high frequency 
hearing loss in the left ear.  Additionally noted was that, 
were service connection to be established for defective 
hearing, the veteran was to be fitted with bilateral hearing 
aids.

In an October 1994 rating decision the RO granted service 
connection (and a noncompensable evaluation) for bilateral 
hearing loss, effective from March 7, 1994, the date of 
receipt of the veteran's original claim.

In correspondence dated in April 1995 the veteran's private 
physician, Dr. A.D.T., wrote that the veteran's complaint 
consisted of "difficulty understanding conversationally, 
particularly female voices if there (was) any background 
noise."  Additionally noted was that the veteran was a 
college professor, and "unable to communicate most of the 
time with females in the college classroom environment."  
Audiometric examination revealed a high frequency loss of 
hearing of 35 decibels at 2,000 cycles in the veteran's right 
ear, with 92 percent discrimination ability.  The veteran's 
left ear, however, revealed a hearing loss of 30 decibels in 
the low frequencies, sloping to 65 decibels at 2,000 cycles 
and 75 decibels at 4,000 cycles, with an 88 percent 
discrimination score.  In the opinion of the veteran's 
physician, the veteran had "a significant hearing 
disability," particularly in the environment in which he was 
required to work as a professor.  Since the veteran's hearing 
loss was so severe on the left side, and since there was a 
"great difference" in the level of hearing on the left when 
compared to the right side, it was "certain" that the 
veteran had a severe communication problem.

During the course of a personal hearing in April 1995, the 
veteran testified that he "based his professional life on 
communication."  According to the veteran, he was an adjunct 
professor at two universities, a position which required 
communication "back and forth" with students.  It was in 
situations such as this, as well as in certain social 
situations, that, according to the veteran, he experienced 
considerable difficulty with his hearing.

On VA audiometric examination in May 1995 the veteran stated 
that his hearing was "decreased" in both ears, but that the 
left ear was worse than the right.  Audiometric examination 
revealed pure tone air conduction threshold levels at the 
frequencies 1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 
Hertz in the veteran's right ear of 15 decibels, 40 decibels, 
60 decibels, and 60 decibels, respectively, for a pure tone 
average of 44 decibels, with speech discrimination ability of 
94 percent.  Pure tone air conduction threshold levels for 
those same four frequencies in the veteran's left ear were 30 
decibels, 80 decibels, 80 decibels, and 75 decibels, 
respectively, for a pure tone average of 66 decibels, with 
speech discrimination ability of 72 percent.  In the opinion 
of the examiner, the veteran's hearing in the right ear was 
within normal limits through 1,000 Hertz, with a moderate to 
severe sensorineural loss noted in the range from 2,000 to 
8,000 Hertz.  In the veteran's left year, hearing was within 
normal limits up to 500 Hertz, with a mild to severe 
precipitous sensorineural hearing loss noted in the range 
from 1,000 to 8,000 Hertz.  Word recognition ability was good 
in the right ear, and only fair in the left ear.  The test 
results were discussed with the veteran, with it being noted 
that the veteran might benefit from a hearing aid in his 
right ear "if deemed eligible."

In correspondence dated in August 1995 Dr. A.D.T. wrote that 
the veteran had "significant problems" with communication, 
in particular, in a work setting.  Additionally noted was 
that the veteran had a unilateral hearing loss involving the 
higher frequencies on the left side, "because his hearing is 
relatively good on the right side."  Accordingly, the 
veteran was "unable to wear a hearing aid," and there was 
no other treatment which could be offered him.

In correspondence dated in September 1995 a VA audiologist 
wrote that following the veteran's audiometric examination in 
May 1995 a recommendation was made for amplification based on 
the bilateral, asymmetric sensorineural hearing loss assessed 
on that date.  In reviewing that examination it was noted 
that the veteran had a bilateral asymmetric sensorineural 
hearing loss, mild to moderately severe, for the right ear in 
the frequency range from 2,000 through 8,000 Hertz, and mild 
to severe hearing loss in the left ear in the frequency range 
from 1,000 through 8,000 Hertz.  Word recognition performance 
was excellent at 94 percent in the right ear at 
conversational loudness levels, and fair in the left ear at 
72 percent at slightly increased loudness levels.  Based on 
such diagnostic findings, it was the opinion of the VA 
audiologist that the veteran was "an excellent candidate" 
for binaural amplification, and should experience improvement 
in hearing function as a result.

In a rating decision of late September 1995, the RO denied 
entitlement to a compensable evaluation for bilateral 
defective hearing.

In correspondence dated in November 1995 Dr. A.D.T. wrote 
that the veteran's hearing in his right ear was "at a 
satisfactory or fairly good level," and that, as a result, a 
hearing aid "would not be tolerated on that ear."  While it 
was true that a hearing aid would be expected to improve the 
veteran's discrimination score on the right side "to a minor 
degree," the veteran would most probably not wear a hearing 
aid with that level of hearing, since the clarity of the 
hearing aid would not be as good as the hearing of the 
veteran's ear.  According to the veteran's physician, this 
was a "general rule" which applied not only to the veteran, 
but to all wearers of hearing aids.  Since the veteran's left 
ear was at a "much lower level of hearing," and since 
discrimination scores on the left side were at 72 percent or 
better, a hearing aid was needed on the left ear.  However, 
due to the "good hearing level" in the veteran's right ear, 
a hearing aid would not be tolerated on that side.  According 
to the veteran's physician, this "dilemma" placed the 
veteran, a "professor and teacher," communicating in the 
classroom on a regular basis in the position of needing a 
hearing aid, but being unable to wear one.  Additionally 
noted was that this situation impaired the veteran's function 
as a professor and placed him at a disadvantage which was not 
correctable.

In correspondence dated December 2, 1998, the veteran, 
through his attorney, reported his hearing had become worse 
since his last hearing test and requested "further 
evaluation" of his hearing disability.  Also noted was that 
he had received additional treatment from his private 
physician and that these medical records "should be obtained 
and added to the file."

In January 1999 the Board remanded the case to the RO for 
additional development, to include consideration of 
entitlement to a compensable evaluation on an extraschedular 
basis.

A March 1999 VA audiometric examination report noted that the 
veteran's claims folder, including previous opinions of the 
veteran's private physician and VA examinations, had been 
reviewed.  When questioned, the veteran stated that his 
"chief complaint" was difficulty in understanding speech.  
In particular, the veteran noted that, in classroom 
situations, where he taught part-time, he experienced 
difficulty when people, particularly females, spoke.  He had 
difficulty understanding what they said.  The veteran further 
stated that, if the speech in question was "whispered," it 
was difficult for him.  During testing, when a person would 
come up and whisper questions to him, he experienced 
difficulty making out what that person was trying to say.

Audiometric examination revealed pure tone air conduction 
threshold levels in the veteran's right ear for the 
frequencies 1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 
Hertz of 20 decibels, 45 decibels, 60 decibels, and 70 
decibels, respectively, for a pure tone average of 49 
decibels, with speech discrimination ability of 72 percent.  
Pure tone air conduction threshold levels for those same four 
frequencies in the veteran's left ear were 35 decibels, 70 
decibels, 80 decibels, and 75 decibels, respectively, for a 
pure tone average of 65 decibels, with speech discrimination 
ability of 76 percent.  The pertinent diagnosis was of 
hearing near normal for the lower frequencies, sloping to a 
severe loss in both ears, with the left ear worse than the 
right.  Speech recognition ability was diminished in both 
ears, even at an 80 decibel presentation level.

In the opinion of the examiner, the veteran presented with a 
high frequency sensorineural hearing loss, worse on the left 
than the right, with some diminution of word recognition 
ability.  Accordingly, it was conveyed to the veteran that he 
was "an excellent candidate" for hearing aids in both ears, 
and that it was anticipated that hearing aids would make "a 
significant difference" in his hearing ability, though no 
hearing aid could restore his hearing to the levels he 
experienced as a youth.  This opinion was felt to be 
consistent with a previous opinion offered by a VA 
audiologist, and was admittedly in opposition to the opinion 
offered by the veteran's private physician several years 
earlier.  According to the VA audiologist, there was "no 
question" that hearing aids would be beneficial to the 
veteran.  Reportedly, the veteran responded positively to the 
suggestion, indicating that he was going to "follow up" on 
it, and obtain an appointment to come back for a hearing aid 
evaluation and fitting.

A May 2000 VA Report of Contact noted the veteran reported 
that he had a copy of the April 1995 audiometric test, but 
that no subsequent audiometric tests had been performed by 
his private physician.

In a May 2000 rating decision the RO granted entitlement to 
an increased 10 percent rating for bilateral hearing loss 
effective from December 2, 1998.  

In correspondence dated in July 2000 the veteran expressed 
disagreement with the assigned effective date for the 
increased 10 percent rating.  He asserted the rating should 
have been assigned effective from March 1994 the date of his 
original application for service connection because his 
hearing difficulty had existed since that time.  

In subsequent statements in support of the claim, including 
correspondence dated in July 2003, the veteran asserted an 
extraschedular 10 percent evaluation for bilateral defective 
hearing was warranted during the period from March 7, 1994, 
to December 2, 1998.  The veteran claimed, in essence, that 
the opinions of Dr. A.D.T. demonstrated the "marked 
interference with employment" requisite for consideration of 
an increased evaluation on an extraschedular basis.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court has held that depending on the "facts found" a rating 
may be a constant rating if a disability has been consistent 
in severity or a "staged" rating if the disability has 
fluctuated in severity.  McGrath v. Gober, 14 Vet. App. 28, 
35 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating accurately 
reflects the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

VA laws governing the rating of hearing impairment and 
diseases of the ear were revised effective June 10, 1999.  64 
Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. 
§ 4.85).  VA's General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  The revised amended versions may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation may be applied.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Table VI, Diagnostic Codes 6100 to 6110 (effective before 
June 10, 1999).  

The revised Rating Schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Id.  

VA regulations now require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2004).

In this case, service connection and an initial 
noncompensable evaluation for the veteran's bilateral 
defective hearing was made effective March 7, 1994, the date 
of receipt of the claim.  On VA audiometric examination in 
July 1994 the veteran exhibited findings consistent with 
Level I hearing in his right ear and Level III hearing in his 
left ear.  A subsequent private audiometric examination 
conducted in April 1995 was essentially consistent with the 
results obtained at the time of the aforementioned VA 
examination.  On VA audiometric examination in May 1995 the 
veteran exhibited Level I hearing in his service-connected 
right ear and Level VI hearing in his service-connected left 
ear.  Therefore, the Board finds a compensable schedular 
rating was not warranted during the period from 
March 7, 1994, to December 2, 1998.

The Board notes that a 10 percent evaluation was assigned 
effective from December 2, 1998, the date of receipt of a 
facsimile transmission from the veteran's private attorney 
indicating that the veteran's hearing had "worsened."  The 
veteran claims an earlier effective date should have been 
assigned.

VA law provides that "unless specifically provided otherwise 
in this chapter... a claim for increase ... shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
has occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o) 
(2004) (effective date of award of increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if claim is received 
within one year from such date, otherwise, date of receipt of 
claim).

The Board notes that not until the March 1999 VA audiological 
examination was the veteran actually shown to exhibit Level 
IV in each ear and that it is arguable as to whether the 
December 2, 1998, document claiming his hearing had 
"worsened" is a factual demonstration of an increase in 
disability.  Although this "worsening" was substantiated by 
the March 1999 VA audiometric examination findings, prior to 
that the audiometric findings warranted no more than a 
noncompensable evaluation.  Accordingly, the veteran's claim 
for a higher or "staged" schedular rating prior to December 
2, 1998, must be denied.

Under either version of the Rating Schedule, the March 1999 
VA audiometric examination findings reveal literal 
designations of Level IV hearing acuity in the right ear and 
Level IV hearing acuity in the left ear.  38 C.F.R. §§ 4.85, 
4.87, Table VI (effective before or after June 10, 1999).  
These designations warrant a 10 percent schedular rating.  No 
competent evidence demonstrating a more severe hearing loss 
under the applicable criteria has been submitted.  Therefore, 
the Board finds entitlement to a higher rating for bilateral 
hearing loss is not warranted.

The veteran also claims that the impact of his hearing loss 
on his employment as a college professor justifies 
entitlement to earlier and increased ratings on an 
"extraschedular" basis.  He contends the opinions of Dr. 
A.D.T. and his own April 1995 testimony demonstrate his 
"marked interference with employment."  The Board finds, 
however, that there is no probative evidence that as a result 
of his service-connected defective hearing he has experienced 
any loss of income or career opportunities commensurate with 
a "marked interference with employment."  The veteran has 
produced no evidence indicating any interference with his 
employment other than by his anecdotal accounts of difficulty 
understanding whispered and female voices.  He does not claim 
he has lost or been denied employment as a result of his 
hearing impairment and there is no evidence he has 
experienced any adverse economic consequences.

The Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to a compensable evaluation for bilateral 
defective hearing, on either a schedular or extraschedular 
basis, during the period from March 7, 1994, to December 2, 
1998, is denied.

Entitlement to a current compensable evaluation in excess of 
10 percent, on either a schedular or extraschedular basis, 
for bilateral defective hearing is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


